1                                                                 The Honorable Richard A. Jones
2
3
4
5
6
                            UNITED STATES DISTRICT COURT FOR THE
7                             WESTERN DISTRICT OF WASHINGTON
                                        AT SEATTLE
8
9      UNITED STATES OF AMERICA,
                                                         NO. CR19-035RAJ
10                              Plaintiff,
11                                                       ORDER GRANTING MOTION TO
                                                         SEAL UNITED STATES’ RESPONSE
12                         v.
                                                         TO DEFENDANT IRONS’ MOTION
13                                                       FOR DISCLOSURE OF NAME OF
       RHETT IRONS aka “Lucky,” “Luck,”                  CONFIDENTIAL INFORMANT
14
15                              Defendant.
16
17
              Having considered the United States’ Motion to Seal in the above-captioned case
18
     and the reasons set forth therein, and finding good cause,
19
              It is hereby ORDERED that the United States’ Motion to Seal (Dkt. #169) is
20
     GRANTED. The United States’ Response to Defendant Irons’ Motion for Disclosure of
21
     Name of Confidential Witness shall be sealed and remain sealed until further order of the
22
     Court.
23
              DATED this 3rd day of December, 2019.
24
25
26
                                                      A
                                                      The Honorable Richard A. Jones
27                                                    United States District Judge
28
      ORDER TO SEAL - 1                                                      UNITED STATES ATTORNEY
                                                                            700 STEWART STREET, SUITE 5220
      United States v. Rhett Irons, CR19-035 RAJ
                                                                              SEATTLE, WASHINGTON 98101
                                                                                    (206) 553-7970
